DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 11 is directed to a "computer-readable recording medium." Applicant describes a computer readable medium by giving an open-ended list on Paragraph [00108], [00109] of the specification: “the foregoing some embodiments of the disclosure may be written as programs executable on computers, and may be implemented on general purpose digital computers operating the programs by using computer-readable
recording medium” “The computer-readable recording medium may include storage medium such as magnetic storage medium (e.g., read only memory (ROM), floppy disks, hard disks, etc.), optical recording medium (e.g., compact disk (CD)-ROMs, digital versatile disks (DVDs), etc.), and carrier waves (e.g., transmission over the Internet)”

A " computer-readable storage medium" is not explicitly or deliberately defined to include only the non-transitory embodiments listed on Paragraph [00108], [00109]. The broadest reasonable interpretation of a claim drawn to a computer readable medium typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media. See Subject Matter Eligibility of Computer Readable Media, 1351 OG 212 (26 Jan 2010). See MPEP 2111.01. Signals are nothing but the physical characteristics of a form of energy, and as such is nonstatutory natural phenomena. See, e.g., In re Nuitjen, Docket no. 2006-1371 (Fed. Cir. Sept.20, 2007)(slip. op. at 18)("A transitory, propagating signal like Nuitjen's is not a process, machine, manufacture, or composition of matter.' ... Thus, such a signal cannot be patentable subject matter."). Thus, claims 11 is rejected under 35 U.S.C. 101 because, giving the claims their broadest reasonable interpretation, the claimed "computer-readable recording medium" encompasses non-statutory subject matter.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda et al. (US 20160110642 A1, hereinafter Matsuda) in view of Sigal et al. (US 20190138850 A1, hereinafter Sigal)

Regarding Claim 6, Matsuda teaches a neural network training device comprising (Matsuda, Paragraph [0019], neurons of an input layer of the sub-network used for a specific category and thereby forming a deep neural network; and a training device training the sub-network used for a specific category using training data):
a memory (Matsuda, Fig. 12, Element 358, 360 Memory) storing one or more instructions (Matsuda, Paragraph [0063], connected to bus 366, for storing program instructions, a system program, work data and the like);
and at least one processor configured to execute the one or more instructions stored in the memory, wherein the at least one processor is further configured to  (Matsuda, Fig. 12, Element 356 CPU, Paragraph [0051], The system described above can be implemented by computer hardware and a computer program executed on the hardware):
obtain a plurality of first images belonging to a particular category (Matsuda, Paragraph [0011], the first sub-network with training data belonging to the first category)
[[ and a plurality of second images for which a category is not specified ]]
train a neural network model for category recognition, based on the plurality of first images belonging to the particular category (Matsuda, Paragraph [0011], [0012], a DNN training step of the computer training a first DNN formed by connecting the second sub-network to an output side; training the first DNN with training data belonging to the first category)
recognize at least one second image corresponding to the particular category among the plurality of second images, by using the trained neural network model (Matsuda, Paragraph [0011], training a second DNN formed by connecting the third sub-network to an output side of the first sub-network with training data belonging to the second category, and thereby realizing learning of the first and second DNNs [0032], the present invention is also applicable to image recognition);
Matsuda does not explicitly disclose a plurality of second images for which a category is not specified and modify and refine the trained neural network model based on the recognized at least one second image 
However, Sigal teaches  obtain a plurality of first images belonging to a particular category (Sigal, Paragraph [0020], operate with (category-independent) object proposals as a way to tokenize an image into more semantically meaningful parts. Embodiments can make predictions when recognizing features within digital images, where the predictions are on spatial category-independent object proposals)
a plurality of second images for which a category is not specified (Sigal, Paragraph [0020], Embodiments can make predictions when recognizing features within digital images, where the predictions are on spatial category-independent object proposals. [0030], the refined second CNN can be used for feature recognition analysis in images in a new set of digital images (e.g., a set of images that does not include the first digital image or the second digital image)
and modify and refine the trained neural network model based on the recognized at least one second image (Sigal, Paragraph [0015], The refined second convolutional neural network can then be used to extract one or more features within a first digital image, and then extracted features can then be used for other tasks on a new set of images (e.g., recognizing objects depicted within each of the new set of images).
Sigal and Matsuda are analogous since both of them are dealing with using neural network to train and process image data. Matsuda provided a way of using neural network to train and recognize images in relation to categories. Sigal provided a way of using trained model to process multiple image sets in between different categories and refine the model. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate category recognition and refinement taught by Sigal into modified invention of Matsuda such that when using the neural network to train the image models, system will be able to dynamically adjust the training model by recognize multiple images sets and gradually refine the model result in order to create the best training result when using the Neural Network.

	Regarding Claim 7, the combination of Matsuda and Sigal teaches the invention in Claim 6.
The combination further teaches wherein the at least one processor is further configured to recognize a category of a second image (Sigal, Paragraph [0004], [0020],  operation of the one or more computer processors, performs an operation. Embodiments can make predictions when recognizing features within digital images. he operation includes using the refined second convolutional neural network to recognize one or more features within a second digital image)
except for the at least one second image recognized as corresponding to the particular category among the plurality of second images (Sigal, Paragraph [0020], Embodiments can make predictions when recognizing features <read on category> within digital images; [0030], CNN can be used for feature recognition analysis in images in a new set of digital images (e.g., a set of images that does not include the first digital image or the second digital image).), by using the modified and refined neural network model (Sigal, Paragraph [0029], . Advantageously, the feature representations output by the refined CNN 140 are on average improved and more accurate, relative to those obtained from the original ImageNet pre-trained model for object detection and classification).
As explained in rejection of claim 6, the obviousness for combining of refined neural network of Sigal into Matsuda is provided above.

	Regarding Claim 8, the combination of Matsuda and Sigal teaches the invention in Claim 6.
The combination further teaches wherein the at least one processor is further configured (Sigal, Paragraph [0004], when executed by operation of the one or more computer processors, performs an operation) to 
compare the at least one second image recognized as corresponding to the particular category (Sigal, Paragraph [0003], a feature representation for a first specified portion of a first digital image, a second convolutional neural network configured to compute a feature representation for a second specified portion of a second digital image, and a spatial context module that accepts output of the first and second convolutional neural networks as input)
with an image stored in a previously-generated verification database (DB)  (Sigal, Fig. 6, Element 650 Storage) to verify a recognition result (Sigal, Paragraph [0014], One solution is to use a pre-trained model (e.g., VGG 19 trained on ImageNet) for other, potentially unrelated, image tasks. Such pre-trained models can produce effective and highly generic feature representations).
As explained in rejection of claim 6, the obviousness for combining of storing refined neural network result of Sigal into Matsuda is provided above.

	Regarding Claim 9, the combination of Matsuda and Sigal teaches the invention in Claim 6.
The combination further teaches wherein the at least one processor is further configured to recognize the at least one second image by applying information about a user-preferred image as a weight value to a recognition result of the neural network model (Matsuda, Paragraph [0042], [0048], If a user already has independent sub-network 236 identical to independent sub-network 120, it is possible for the user to build a new DNN for Chinese by obtaining only the dependent sub-network 234 and combining it with independent sub-network 236. an error signal of each neuron in output layer of independent sub-network  is calculated from an error signal of each neuron in the second hidden layer of dependent sub-network. in this equation, w, represents a weight given to a connection between i-th neuron in the input layer and j-th neuron of the second layer).

	Regarding Claim 10, the combination of Matsuda and Sigal teaches the invention in Claim 6.
The combination further teaches wherein the at least one processor is further configured to (Matsuda, Fig. 12, Element 356 CPU, Paragraph [0051], The system described above can be implemented by computer hardware and a computer program executed on the hardware):
receive a user input to verify a recognition result of the neural network model (Matsuda, Paragraph [0047], It is possible for the user, by obtaining dependent sub-network and connecting it to the output side of independent sub-network 232, to build a DNN for speech recognition);
and recognize the at least one second image based on the recognition result of the neural network model and the received user input (Matsuda, Paragraph [0048], it is possible for the user to build a new DNN for Chinese by obtaining only the dependent sub-network 234 and combining it with independent sub-network 236).

Regarding Claim 11, the combination of Matsuda and Sigal teaches the invention in Claim 1.
The combination further teaches computer-readable recording medium having recorded thereon a program for executing the method of any one of claim 1 on a computer (Matsuda, Paragraph [0011], the present invention provides, in a DNN identifying objects classified to a plurality of categories, a DNN learning method of learning, The method includes a step where the computer stores first, second and third subnetworks in a storage medium).

Regarding Claim 1, it recites limitations similar in scope to the limitations of Claim 6 but as a method and the combination of Matsuda and Sigal teaches all the limitations as of Claim 6. Therefore is rejected under the same rationale.

Regarding Claim 2, it recites limitations similar in scope to the limitations of Claim 7 and therefore is rejected under the same rationale.

Regarding Claim 3, it recites limitations similar in scope to the limitations of Claim 8 and therefore is rejected under the same rationale.

Regarding Claim 4, it recites limitations similar in scope to the limitations of Claim 9 and therefore is rejected under the same rationale.

Regarding Claim 5, it recites limitations similar in scope to the limitations of Claim 10 and therefore is rejected under the same rationale.


	
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 20190122073 A1
SYSTEM AND METHOD FOR QUANTIFYING UNCERTAINTY IN REASONING ABOUT 2D AND 3D SPATIAL FEATURES WITH A COMPUTER MACHINE LEARNING ARCHITECTURE
US 20180374105 A1
LEVERAGING AN INTERMEDIATE MACHINE LEARNING ANALYSIS
US 20190095946 A1
AUTOMATICALLY ANALYZING MEDIA USING A MACHINE LEARNING MODEL TRAINED ON USER ENGAGEMENT INFORMATION
US 20180144465 A1
DEEP LEARNING MEDICAL SYSTEMS AND METHODS FOR MEDICAL PROCEDURES
US 20180039406 A1
IMAGE SEARCH QUERY PREDICTIONS BY A KEYBOARD
US 20180005079 A1
Active View Planning By Deep Learning
US 20170161633 A1
TRANSDUCTIVE ADAPTATION OF CLASSIFIERS WITHOUT SOURCE DATA
US 20160117587 A1
HIERARCHICAL DEEP CONVOLUTIONAL NEURAL NETWORK FOR IMAGE CLASSIFICATION
US 20100211536 A1
ARTIFICIAL NEURAL NET WORK MODELS FOR DETERMINING RELATIVE PERMEABILITY OF HYDROCARBON RESERVOIRS
US 20050100209 A1
Self-optimizing classifier


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUJANG TSWEI whose telephone number is (571)272-6669. The examiner can normally be reached 8:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YuJang Tswei/Primary Examiner, Art Unit 2619